Dykman, J.
This action is founded upon an indebtedness of the defendant to U. S. Lutz, which came to the plaintiff by assignment.
The defense was a counter-claim, and the specific allegation and claim of the defendants was that Lutz had received from them $80.84 to be paid to one Munsell, which he had failed to pay over.
The proof introduced to show the money in the hands or possession of Lutz was very unsatisfactory, and Lutz denied its receipt, and denied that he ever admitted its reception.
The referee found for the plaintiff upon such dispute as there was and his decision is held sustained by the testimony.
The judgment should be affirmed, with costs.
Barnard, P. J., and Pratt, J., concur.